894 F.2d 401Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David HARRELL, Plaintiff-Appellant,v.CITY OF NEWPORT NEWS;  City Counsel;  Jessie Rattley, Mayor;Joe Frank, Vice Mayor;  Seventh Judiciary;  Judge Smith;Judge Bateman;  Judge Curran;  Judge Stephens;  WillardRobinson, Commonwealth's Attorney;  Clay Hester, Sheriff;Thomas W. Carpenter, Attorney, Defendants-Appellees.
No. 89-7753.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 20, 1989.Decided:  Jan. 16, 1990.

David Harrell, appellant pro se.
Verbena M. Askew, City Attorney, Arthur G. Lamiotte, Senior Assistant City Attorney;  Gregory E. Lucyk, Office of the Attorney General;  Robert De Hardit Hicks, Martin, Hicks & Ingles, Ltd;  Timothy Scott Fisher, Gibson, Martin, Overman, Fisher & Carpenter, for Appellees.
Before DONALD RUSSELL, K.K. HALL and PHILLIPS, Circuit Judges.
PER CURIAM:


1
David Harrell appeals the district court's order dismissing all of the defendants except Sheriff Clay Hester in this 42 U.S.C. Sec. 1983 action.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we deny Harrell's motion for release on bond and dismiss the appeal as interlocutory.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


5
DISMISSED.